Exhibit 10.4

FIRST AMENDMENT TO SERVICING AGREEMENT

This FIRST AMENDMENT TO SERVICING AGREEMENT (this “Amendment”), dated and
effective as of August 9, 2013, is entered into by and between Imperial
Finance & Trading, LLC, a Florida limited liability company (“Servicer”), and
White Eagle Asset Portfolio, LLC, a Delaware limited liability company (the
“Borrower”). Capitalized terms used herein and not otherwise defined have the
meanings ascribed thereto in the Servicing Agreement specified below to which
this Amendment relates.

W I T N E S S E T H:

WHEREAS, Servicer and Borrower have heretofore entered into that Servicing
Agreement dated as of April 29, 2013 (the “Servicing Agreement”), providing for
the performance by Servicer of specified ongoing administration and servicing of
certain life insurance policies that are from time to time owned directly or
indirectly by Borrower, which life insurance policies serve as collateral for
the credit advances made to the Borrower pursuant to that certain Loan and
Security Agreement (the “Loan Agreement”), dated as of April 29, 2013, by and
among Borrower, the financial institutions party thereto from time to time as
lenders (each, a “Lender” and collectively, the “Lenders”), and CLMG Corp., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”);

WHEREAS, Section 7.3 of the Servicing Agreement permits amendment by written
agreement of the Servicer and Borrower with the consent of the Administrative
Agent (while the Loan Agreement is in effect); and

WHEREAS, the Administrative Agent has consented to the amendment of the
Servicing Agreement pursuant to that certain First Amendment To Loan And
Security Agreement And Security Account Control And Custodian Agreement made and
entered into August 9, 2013, by and among Borrower, Imperial Finance & Trading,
LLC, Wilmington Trust, National Association, as Securities Intermediary and as
Custodian (“Wilmington”), the Administrative Agent, and LNV Corporation, the
sole Lender as of the date hereof;

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby mutually covenant and agree for the
equal and ratable benefit of the parties hereto and of each express third party
beneficiary as follows:

1. Amendments to Annex I. The first sentence of Section 1(e) of Annex I of the
Servicing Agreement is hereby amended and restated to read as follows:

“By August 31, 2013, Servicer shall, using the information contained in the
relevant Policy Illustration described in paragraph 4(b) below received from the



--------------------------------------------------------------------------------

related Issuing Insurance Company in respect of each Pledged Policy that is a
Pledged Policy as of the date of the Initial Advance, and then again within
thirty (30) days after its later receipt of a subsequent Policy Illustration
relating thereto as described in paragraph 4(b) below from the related Issuing
Insurance Company (using the information contained in such subsequent Policy
Illustration), utilizing commercially reasonable practices and in accordance
with the Servicing Standard, calculate the Premium optimization for such Pledged
Policy and the Net Death Benefit for the term ending no sooner than the date
upon which such Pledged Policy matures in a manner that the current cash value
and future cash value shall be as low as reasonably possible while maintaining
the Pledged Policy in full force and effect and not in a state of grace.”

2. Separability Clause. In case any provision of this Amendment shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

3. Effect of Headings. The section headings herein are for convenience only and
shall not affect the construction hereof.

4. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF
CONFLICTS OF LAW THAT WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANY
OTHER JURISDICTION.

5. Multiple Originals. The exchange of copies of this Amendment and of signature
pages by facsimile or PDF transmission shall constitute effective execution and
delivery of this Amendment as to the parties hereto and may be used in lieu of
the original Amendment for all purposes. Signatures of the parties hereto
transmitted by facsimile or PDF transmission shall be deemed to be their
original signatures for all purposes.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.

 

IMPERIAL FINANCE & TRADING, LLC By:       /s/ Antony Mitchell   Name:   Antony
Mitchell   Title:   Chief Executive Officer WHITE EAGLE ASSET PORTFOLIO, LLC By:
      /s/ Antony Mitchell   Name:   Antony Mitchell   Title:   Chief Executive
Officer